Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a the word “mean” as a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a humidifying means” in line 4 of claim 1, interpreted in accordance with ¶¶ 54 and 66 of the specification (as numbered in US Publication No. 2020/0263884 A1), as a device having a liquid reservoir in combination either with a pump and atomizing nozzle, or with an ultrasonic generator and an oscillating piece, or equivalents thereof.
“a cooling means” in line 5 of claim 1, interpreted in accordance with ¶¶ 55 and 67, as an evaporator of an air conditioning system or an air duct though which cold air passes, or equivalents thereof.
“a heating means” in line 6 of claim 1, interpreted in accordance with ¶¶ 55 and 69 as one or more electric heating wires or a refrigerant condenser of an air conditioning system, or equivalents thereof.  The “second heating means” of claim 15 has been given the same interpretation.
“an air pollutant detection means” in line 3 of claim 16. The specification does not include any teaching of the structure for performing this function and as such, attention is directed to the rejections of this claim set forth below under 35 U.S.C. 112(a) and (b).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

While claim 1 teaches “an air blowing means” in line 3, the claim further recites that “the air blowing means is a blower of a fan”.  Because “a blower or a fan” is sufficient structure for the function of “air blowing”, this limitation has not been interpreted under 35 U.S.C. 112(f).  However, this teaching is found to constitute new matter and attention is directed to the rejection of this claim under 35 U.S.C. 112(a) set forth below.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 3 of claim 11, the word “and” should be inserted between the word “connected,” and the phrase “the heating means”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11, and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In line 3 of claim 1, the teaching “wherein the air blowing means is a blower or a fan” has been added in the amendment dated 11 April 2022.  The disclosure as originally filed includes no teaching of the air blowing means (taught as “an air blowing device” in the specification and claims as originally filed) being a fan or blower and neither of these words is present in the disclosure as filed.  Further, the instant figures do not show this device as a fan or blower, showing only a rounded box disposed along an air path and connected to electrical power with no teaching or suggestion as to the functions or structure of the illustrated element.
For these reasons, this limitation added to claim 1 by amendment is found to constitute new matter and claim 1 is rejected under 35 U.S.C. 112(a).

As discussed above, the “air pollutant detection means” of claim 16, line 3 includes the term “mean” paired with the functional language “air pollutant detection” and has thus been interpreted under 35 U.S.C. 112(f).  Although this device is disclosed in ¶ 60 of the specification, there is no teaching or suggestion of the structure required by this device or the manners of devices which may be used to perform the recited function.  For this reason, claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 2, 4-9, 11, and 13-15, 17, and 18 are rejected as depending upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 4-9, 11, and 13-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 11 of claim 1, there is recited “the outlet of the passage for air circulation”.  This teaching lacks antecedent basis as no such outlet is previously recited within the claim and thus it is not clear whether there are any structures or features required of this outlet beyond what are present in this teaching.  Further, in line 20 of the same claim, there is taught “an outlet of the passage for air circulation”.  Because this teaching uses the article “an” rather than “the” or “said”, it is unclear whether it refers to the same passage outlet taught in line 11 or requires a second or different outlet also be present.  For these reasons, the scope of claim 1 as regards the outlet or outlets of the passage for air circulation cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.

Similarly, line 15 of claim 1 teaches “the condensed water droplets” but there is not teaching of “condensed water droplets” or even of water previously in the claim and the teaching thus lacks antecedent basis.  For this reason, it is not clear what features, details, or source may be required of these “condensed water droplets”.  In lines 16-17 of the claim, there are recites “droplets and/or solid particles formed by the condensation of the vapor” but the difference in wording makes it unclear whether these droplets are the same as the “condensed water droplets” of line 15, especially as they are taught as an optional alternative to solid particles formed by condensation, and there is no teaching of the vapor, the droplets, or the solid particles being water (such as in a use case in which a disinfectant agent is humidified into air).  For all of these reasons, the scope of claim 1 thus cannot be positively ascertained with regard to these teachings and claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.

As discussed above, the “air pollutant detection means” of claim 16, line 3 includes the term “means” paired with the functional language “air pollutant detection” and has thus been interpreted under 35 U.S.C. 112(f).  Neither the claim nor the specification describes any structure of this device by which the function of air pollutant detection is to be performed and it is thus not clear what devices for such a function would or would not fall within the scope of claim 1 as presented.  For this reason, claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite. 

Claims 2, 4-9, and 13-15, 17, and 18 are rejected as depending upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0001249 A1 to Sher and US Patent No. 6,863,716 B2 to Chen.

    PNG
    media_image1.png
    476
    689
    media_image1.png
    Greyscale

Sher teaches limitations from claim 1 in fig. 1A, shown above, an air purifier based on a principle of vapor condensation and adsorption, comprising: 
an air blowing means, wherein the air blowing means is a blower or a fan (taught in ¶ 101 “one or more air movers, such as fans”);
a humidifying means (the humidifier, shown at left in fig. 1A, having a water source and taught in ¶ 11 to use nozzles in one embodiment to increase the surface area of gas/liquid contact and thus equivalent to the “humidifying means” with atomizing nozzles taught in the specification);
a cooling means (the dehumidifier, shown at right in fig. 1A, with ¶¶ 51-52 teaching thermal or refrigeration dehumidifiers as possible embodiments of the dehumidifier taught for the invention of Sher) ; and
a heating means (as taught in ¶ 52 of Sher, the embodiment using “mechanical/refrigeration dehumidifiers” includes re-warming of the dehumidified air);
wherein the humidifying means is used to increase a content of vapor in air (as taught in ¶ 11 and shown in fig. 1A), and the cooling means is used to reduce a temperature of the air (as taught in ¶¶ 51-52)
wherein the humidifying means, the cooling means, and the heating means, are connected to form a passage for air circulation (as taught in ¶ 111, the system of Sher may be used in an indoor space, labeled as “VOLUME OF AIR TO BE CLEANED (e.g. Room, Factory, etc.) in fig. 1A, in which air circulates, allowing particles to be3 removed from the air, this volume thus constituting a “passage for air circulation”), and under an action of the air blowing means (the air mover/fan), the air to be purified flows in… the passage for air circulation (as shown in fig. 1A), then pollutants in the air flow from the humidifying means towards the cooling means together with the air, and when the air is cooled at the cooling means, the vapor in the air is condensed and the pollutants are adhered by the condensed water droplets during condensation (as taught in ¶ 63, “introducing pollutant trapping material into the air at a first location and then removing the pollutant trapping material, along with trapped pollutants, from the air at a second location”), and the pollutants, together with at least one of: droplets and/or solid particles formed by the condensation of the vapor, drip from the air to be purified under an action of gravity, so as to be removed from the air to be purified (as taught in ¶ 64, “ According to some embodiments, pollutant trapping material may move from the point of introduction towards the dehumidifier(s) due to diffusion and/or gravity.”).

    PNG
    media_image2.png
    223
    471
    media_image2.png
    Greyscale

Although Sher teaches in fig. 1A and in ¶¶ 63-64 that the humidifier is the start of the purification process of his invention and that the dehumidifier is the end of the process, and teaches in ¶ 52 that the re-warming step is included in the dehumidifier, Sher does not teach an enclosed air-flow passage having an inlet and an outlet, or the re-warming of his invention causing the air temperature to “[satisfy] a pre-set temperature threshold”.  Chen teaches in fig. 3, shown above, an air purifying arrangement including a blower (58), humidifying nozzles (65, 66, and 67), a cooling device (60) and a heating device (74) for purifying air through the spraying and removal of water in the air stream, the apparatus of this process being arranged in an air circulation passage (housing 52) with an intake end (54) at the beginning of the air purifying process and an outlet end (80) at the end of the process.  Chen further teaches in col. 4, lines 40-42 that the heater (74) of his invention adjusts the air temperature so that supplied air is “typically about room temperature”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher with the enclosed air-handling passage and targeted temperature reheat of Chen in order to ensure that water sprayed for the removal of impurities or contaminants is all directed toward the dehumidifier and thus does not cause an unwanted increase in the indoor air humidity which could negatively impact user comfort or cause damage to equipment such as electronics in the space having air to be purified, and further so that user comfort is not negatively affected by air cooling from the dehumidifier, re-warming of the air being a goal taught by Sher in ¶ 52.

Sher teaches limitations from claim 4, the air purifier according to claim 1, wherein the cooling means is a refrigerant evaporator in an air conditioner (a cold evaporator coil as taught in ¶¶ 52-53). 

Sher teaches limitations from claim 8, the air purifier according to claim 1, wherein the air purifier comprises at least one of a collection container for receiving at least one of the droplets and/or the solid particles formed by the condensation of vapor, or at least one of a drain outlet for discharging at least one of the droplets and/or the solid particles formed by the condensation of vapor (as shown in fig. 1A and taught in ¶ 119, water from the dehumidifier is removed and/or fed back to the humidifier after pollutants are separated/filtered and removed.  ¶¶ 56 and 61 teach that known dehumidifiers will include a hose of drain for collecting condensate and guiding it away from the dehumidifier.)

Sher teaches limitations from claim 9, the air purifier according to claim 1, wherein the liquid in the humidifying device is water (as taught in ¶ 64).

Regarding claims 11, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach the heating device being adjacent to the inlet and the cooling device being “close” to the outlet as taught in claim 11.  MPEP 2144.04 Legal Precedent as Source of Supporting Rationale VI. C. and In re Japikse, 181 F.2d 1019, 86 USPQ 70 state that the mere rearrangement of the working parts of a system when the order does not modify the alteration of the system is a matter of only routine skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher to place the heating mean at the inlet of the air passage in order to allow easier access for cleaning or maintenance to these elements which may be exposed to humid air, particulate or both according to the teachings of Sher, and because MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness states that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (such as the orders in which to dispose three working elements along an air path) is an exemplary rationale to support a finding of obviousness under 35 U.S.C. 103.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sher and Chen as applied to claim 1 above, and further in view of US Patent No. 10,408,475 B2 to Shen.

    PNG
    media_image3.png
    663
    523
    media_image3.png
    Greyscale

Regarding claim 2, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Chen teaches the arrangement of an air purifying apparatus based on the spraying of water within housing defining an air circulating path.  Sher teaches in ¶ 11 that nozzles may be used on one embodiment of a humidifier for his invention to increase the surface area of gas/liquid contact but does not teach the nozzles being connected to a water reservoir and a pump for spraying the water into the air stream.  Shen teaches in fig. 2, shown above, a water purifier (A) including a section for dispersing water in to the airflow, this section including an aperture (15) of a water distribution seat (13), the aperture receiving water through a guide tube (16) from a pump (30) located in a reservoir (water collection device 40) (col. 2, lines 30-42).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher with the water reservoir and pump system of Shen in order to allow the system to be operated independently of an external source of pressurized water, such as a municipal water connection, thus increasing the range of locations and facilities in which the system of Sher may be applied.

Claims 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sher and Chen as applied to claim 1 above, and further in view of US Patent No. 7,287,394 B2 to Taras et al.

Regarding claim 7, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Chen teaches the arrangement of an air purifying apparatus based on the spraying of water within housing defining an air circulating path.  Sher does not teach the heating means of his invention being a refrigerant condenser of an air conditioner.  Taras teaches in fig. 2, shown above, and in col. 2, lines 3-15 and col. 3, lines 34-63, a refrigeration cycle air conditioning system (40) for both cooling and dehumidifying air (col. 2, lines 50-54) with a heat exchanger (24) acting as an evaporator and condensing water from the air and a condenser of the system (20) and having a reheat heat exchanger (32) operating as a condenser to heat dehumidified air.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher with the heat exchangers and refrigerant cycle air conditioner arrangement taught by Taras in order to provide effective and reliable operations of the heating and cooling coils of Sher without requiring separate power or heat sources for each.

    PNG
    media_image4.png
    350
    607
    media_image4.png
    Greyscale

Regarding claim 17, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach an air conditioning system comprising the air purifying system of his invention.  Chen teaches in fig. 3, shown above, an air conditioning duct (50) in which is positioned an air purifying system using water-spraying nozzles, heating coils and cooling coils.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher with the air conditioning system installation of Chen in order to allow all air passing into the space to be treated and purified before it is supplied in order to reduce the exposure to contaminants of users and equipment in the space. 
Neither Sher nor Chen teaches the air conditioning system including at least two condensers and one evaporator, wherein one condenser is disposed outdoors, a second condenser is provided indoors and functions as the heating device of the air purifier, and the evaporator is provided indoors and functions as the cooling device of the air purifier as taught in claim 17 and the heating device of the air purifier being a condenser as taught in claim 7.  Taras teaches in fig. 2, shown above, and in col. 2, lines 3-15 and col. 3, lines 34-63, a refrigeration cycle air conditioning system (40) having an outdoor heat exchanger (20) and an indoor heat exchanger (24), functioning respectively as a condenser and an evaporator in a cooling mode, and further teaches another condenser (48) which is installed indoors in the same air stream as the indoor heat exchanger (24) as a reheat coil (48) as taught in claims 4, 7, and 17.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to further modify Sher as modified by Chen with the heat exchangers and refrigerant cycle air conditioner arrangement taught by Taras in order to provide effective and reliable operations of the heating and cooling coils of Sher without requiring separate power or heat sources for each. 

Regarding claim 18, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach the system having a reversing valve configured to control the flow of refrigerant through the air conditioning system to cause one, the other, or both of the indoor and outdoor condenser to have refrigerant flow through it.  Taras teaches in fig. 2, shown above, the refrigeration cycle heat pump of his invention having a four-way valve (18), two valves associated with bypassing the outdoor heat exchanger (41 and 44) and three-way valve 46, causing the system to operate in a plurality of modes.  As taught in col. 3, lines 34-63, “When the entire refrigerant flow is passed through the outdoor heat exchanger 20 and the reheat coil 48 is inactive, the system operates in the conventional cooling mode”, Furthermore, when the outdoor heat exchanger 20 is predominantly bypassed by the refrigerant flow and the reheat coil 48 is active, then as known, heating and dehumidification are provided to the air supplied to the conditioned space” described by applicant as “pre air purification mode”, and “Lastly, when the refrigerant is predominantly passing through the outdoor heat exchanger 20 and the reheat coil 48 is active, cooling and enhanced dehumidification are provided to the occupant of the environment” described by applicant as “cooling and air purification mode”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher with the heat exchangers and refrigerant cycle air conditioner arrangement taught by Taras because such an arrangement provides a single system capable of flexibility in “a wide spectrum of latent and sensible cooling demands” as taught in col. 3, lines 61-63 of Taras, in addition to air purification when applied to the system of Chen

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sher and Chen as applied to claim 1 above, and further in view of US Patent No. 6,158,224 to Hu et al.

Regarding claim 5, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach the cooling device comprising a duct through which cold air passes.  Hu teaches in col. 5, lines 57-67, a dehumidifying device in which cold air, generated by a thermoelectric device, is passed through a second air passage (237) causing heat exchange between this air and the upper portion of a plate (221) which in turn cools air in a first air passage (231).  It would have been obvious to one of ordinary skill in the art th the time the application was effectively filed to modify Sher with air-to-air heat exchange taught by Hu because Hu teaches in col. 5, lines 64-67 that the configuration of his invention provides “an efficient dehumidifier configuration” as a result of the cooling this configuration offers. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sher and Chen as applied to claim 1 above, and further in view of US Patent No. 4,987,748 to Meckler.
Regarding claim 6, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach the heating device being one or more electric heating wires.  Hu teaches in col. 51, lines 64-68, that in an air handling arrangement of an air conditioning apparatus, electric heaters may be used in place of or in supplement to heating coils when reheating of an airstream is required.  It would have been obvious to one of ordinary skill in the art th the time the application was effectively filed to modify Sher with air-to-air heat exchange taught by Hu because Hu teaches in col. 5, lines 64-67 that the configuration of his invention provides “an efficient dehumidifier configuration” as a result of the cooling this configuration offers. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sher and Chen as applied to claim 1 above, and further in view of US Patent No. 6,129,285 to Schafka.

    PNG
    media_image5.png
    405
    570
    media_image5.png
    Greyscale

Regarding claims 13 and 14, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach the system comprising a controller and an outlet temperature sensor, the controller adjusting the heating device’s operation based on the sensed temperature as taught in claim 13, or a controller and a humidity sensor, the controller adjusting the humidifying device’s operation based on the sensed humidity as taught in claim 14.  Schafka teaches in fig. 2, shown above, and in col. 7, lines 9-35, a temperature and humidity control system (12) having at the a temperature sensor and a humidity sensor (32) disposed at the inlet thereof, and another each of a temperature sensor and a humidity sensor (38) disposed at an outlet thereof, the sensors communicating with a microprocessor controller (40) which uses the input of the temperature sensors to control the operation of a heater (56) of the system as taught in claim 13, and further teaches the humidity sensors being used to engage and control a humidifier (34) of the system and the water output thereof as taught in claim 14.  It would have been obvious to one of ordinary skill in the art at the time the application effectively was effectively filed to modify Sher with the controller and temperature and humidity sensors of Schafka in order to allow the operation of the system to be optimized to the instant conditions in and around the system to ensure effective and efficient operation of the heating and humidifying devices.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sher and Chen as applied to claim 1 above, and further in view of US Patent No. 3,834,683, to McDuffee.

    PNG
    media_image6.png
    421
    569
    media_image6.png
    Greyscale

Regarding claim 15, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach the system comprising an additional heating device provided “at the humidifying device” to increase the saturating humidity of the humidifying device.  McDuffee teaches in fig. 1, the Abstract of is invention, and col. 2, line 57-col. 3, line 26, a humidifier system having an evaporator pad (35) to add humidity to the system, the system further having a heating element (calrod 32) disposed at the inlet of the evaporator pad (35) to maintain the space (31) at an optimal temperature for humidity uptake (col. 3, lines 39-50).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher with the humidifier heating element of McDuffee in order to improve the effectiveness of the humidifying device and thus increasing the particulate-removing and purifying effects stemming therefrom in the system of Chen.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sher and Chen as applied to claim 1 above, and further in view of US Patent No. 4,792,345 to Abe et al.

Regarding claim 16, Sher teaches an air purifying system in which air is humidified and dehumidified to remove contaminants adhering to the water added to the air and further teaches the use of a fan to move air through the space to be purified and re-warming means associated with the dehumidifier.  Sher does not teach the system comprising an air pollution detection device detecting pollutant concentration in the air and deactivating the air purifier based on the detection result of this sensor.  Abe teaches in col. 1, lines 9-35 an air cleaning system including a gas sensor (12) for detecting pollution of air in the room conditioned by the system and a control unit (16) communicating with a detection circuit (13) including the gas sensor (12) and turning on and off the air cleaning system based on when it is detected that the air is polluted or clean.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sher with the pollution sensing operation and control of Abe in order to ensure that the system of Sher is operated when it is needed to improve the purity and quality of air within the space without being over-operated when it is not required at the expense of wasted electrical power.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-9, 11, and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pg. 9 of the reply that the instant claims as amended overcome the rejections thereof under 35 U.S.C. 112(a) set forth in the Non-Final Rejection of 11 January 2022.
In response, examiner disagrees.  As set forth above, the teaching in claim 1 of the air blowing means being a blower or a fan represents new matter and is thus rejected under 35 U.S.C. 112(a).  The amendment of claim 16 to replace the phrase “air pollutant detection device” with “air pollutant detection means” has not changed the status of this claim with regard to interpretation under 35 U.S.C. 112(f) and the lack of disclosure of structure for performing this function still results in the rejection of claim 16 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Applicant argues on pg. 10 of the reply that the instant claims as amended overcome the rejections thereof under 35 U.S.C. 112(b) set forth in the Non-Final Rejection of 11 January 2022.
In response, examiner disagrees.  Similarly to the rejection under 35 U.S.C. 112(a), the amendment of claim 16 has not changed the status of this claim with regard to interpretation under 35 U.S.C. 112(f) and the lack of disclosure of structure for performing this function still results in the rejection of claim 16 under 35 U.S.C. 112(b) as being indefinite.  
Further, amended claim 1 raises new issues of indefiniteness and is rejected as set forth above.

Applicant argues on pp. 11-15 that claim 1 as amended is no longer anticipated by the teachings of Chen and that the rejection of this claim under 35 U.S.C. 102 is thus overcome.  Applicant particularly asserts differences in the principal of operation of Chen (pp. 11-12), the arrangement of working parts (pp. 13-14), distinctions in the intentions of these parts (pg. 14) and advantages arising form the placement of the cooling means at the outlet (pg. 14).
In response, without agreeing or disagreeing with the individual arguments, examiner agrees that the amendment to claim 1 includes subject matter which overcomes the rejection of the claim as being anticipated by Chen.  Attention is directed, however, to the new grounds of rejection of the claim set forth above win which claim 1 is rejected as being obvious over Sher as modified by Chen.

Applicant argues on pp. 16-18 that claim 1 is allowable and that the various dependent claims, previously rejected under 35 U.S.C. 103 based on combinations of Chen and various secondary references, are allowable for their dependence upon claim 1.
In response, examiner disagrees and directs attention to the new grounds of rejection of both claim 1 and the claims depending therefrom set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	28 June 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763